 

Exhibit 10.1

 



COOPERATION AGREEMENT

 

This Cooperation Agreement (this “Agreement”) is made and entered into as of
February 25, 2019, by and among Benchmark Electronics, Inc. (the “Company”),
Engaged Capital, LLC (“Engaged”) and each of the other related Persons (as
defined below) set forth on the signature pages hereto (collectively with
Engaged, the “Engaged Group”). The Engaged Group and each of their Affiliates
(as defined below) and Associates (as defined below) are collectively referred
to as the “Investors”. The Company and the Investors are referred to herein as
the “Parties”.

 

RECITALS

 

WHEREAS, the Engaged Group Beneficially Owns (as defined below) shares of common
stock, par value $0.10 per share, of the Company (the “Common Stock”) totaling,
in the aggregate, 2,116,559 shares, or approximately 5.2%, of the Common Stock
issued and outstanding on the date hereof;

 

WHEREAS, the Engaged Group submitted a letter to the Company on January 28, 2019
(the “Nomination Letter”) nominating three director candidates to be elected to
the Company’s board of directors (the “Board”) at the 2019 annual meeting of
shareholders of the Company (the “2019 Annual Meeting”); and

 

WHEREAS, the Company and the Investors have determined to come to an agreement
with respect to certain matters as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1. Board Matters. (a) (i) During the period (the “Nomination Term”) beginning on
the day after the date of the 2019 Annual Meeting and ending on the close of
business on the date that is fifteen (15) calendar days before the advance
notice deadline set forth in the Company’s by-laws for the 2020 annual meeting
of shareholders of the Company (the “2020 Annual Meeting”), Engaged shall have
the right during any Nomination Window (as defined below) to provide the Company
with written notice (the “Notice”) of its request that the Board appoint Glenn
W. Welling (the “New Director”) to the Board (with an initial term expiring at
the 2020 Annual Meeting). In order for the Notice to be properly provided,
Engaged must certify that the New Director is willing and able to serve on the
Board and the New Director must complete and deliver to the Company the
Company’s standard director and officer questionnaire and other reasonable and
customary director documentation required by the Company in connection with the
election of Board members.

 

(ii) If the Company receives a proper Notice requesting that the Board appoint
the New Director to the Board and certifying that the New Director is willing
and able to serve on the Board, then the Board shall make a determination, after
a prompt, good faith, reasonable and customary review, (A) whether the New
Director qualifies as “independent” under the listing standards of the New York
Stock Exchange and the Company’s Corporate Governance Guidelines and (B) whether
the New Director would fail to satisfy any of the other criteria and
requirements set forth in Section 1(e) due to an event or fact that occurs or
becomes known to the Board after the date hereof (an “Intervening Event”).
Within five business days of the Board determining that the New Director
qualifies as “independent” under the listing standards of the NYSE and the
Company’s Corporate Governance Guidelines and would not fail to satisfy any of
the other criteria and requirements set forth in Section 1(e) due to an
Intervening Event, the Board shall take all necessary actions to appoint the New
Director to the Board (with an initial term expiring at the 2020 Annual
Meeting), including if necessary increasing the size of the Board. If the Board
determines that the New Director is not independent pursuant to the listing
standards of the NYSE or the Company’s Corporate Governance Guidelines or would
fail to satisfy any of the other criteria and requirements set forth in Section
1(e) as a result of an Intervening Event, then the Board shall not be required
to appoint the New Director to the Board.

 

(iii) If Engaged has delivered a Notice and the New Director has been appointed
to the Board, the Board shall give the New Director the same due consideration
for membership to any committee of the Board as any other independent director.

 



 

 

 

(b) If Engaged has delivered a Notice and the New Director has been appointed to
the Board, so long as the New Director is a member of the Board: (i) the Board
will not form an executive committee of the Board or any other committee of the
Board with functions similar to those customarily granted to an executive
committee unless, in each case, the New Director is a member of such committee
and (ii) all Board consideration of, and voting with respect to, any tender
offer or exchange offer, merger, acquisition, business combination,
reorganization, restructuring, recapitalization, sale or acquisition of material
assets, liquidation or dissolution, in each case involving the Company or its
securities or a material amount of the assets or business of the Company, will
take place only at the full Board level or in committees of which the New
Director is a member.

 

(c) Notwithstanding anything to the contrary in this Agreement, if at any time
after the date of this Agreement, (i) the members of the Engaged Group (together
with their controlled Affiliates) collectively cease to have Beneficial
Ownership of at least the lesser of (1) 2.5% of the outstanding Voting
Securities (as defined below) of the Company and (2) 1,092,759 shares of Common
Stock or (ii) any member of the Engaged Group materially breaches any of its
obligations under this Agreement, then (x) if the New Director is serving on the
Board at such time, the New Director shall, and each member of the Engaged Group
shall cause the New Director to, promptly tender his resignation from the Board
and any committee of the Board on which he may be a member and (y) the Company
shall have no further obligations under this Section 1. In furtherance of the
foregoing, the New Director shall, simultaneously with the delivery of a Notice
by Engaged, and each member of the Engaged Group shall cause the New Director
to, execute an irrevocable resignation in the form attached hereto as Exhibit A.

 

(d) If Engaged has delivered a Notice and the New Director has been appointed to
the Board, from and after the date of the 2019 Annual Meeting, for any annual
meeting of the shareholders of the Company, so long as the New Director is on
the Board, the Company shall notify the Engaged Group in writing no less than
thirty (30) calendar days before the advance notice deadline set forth in the
Company’s by-laws if the New Director is to be nominated by the Company for
election as a director at such meeting. If the Engaged Group is notified by the
Company that the New Director is to be nominated, and the New Director agrees to
serve as a director, the Company shall use its reasonable best efforts to cause
the election of the New Director to the Board at such meeting (including listing
the New Director in the proxy statement and proxy card prepared, filed and
delivered in connection with such meeting and recommending that the Company’s
shareholders vote in favor of the election of the New Director and otherwise
supporting him for election in a manner no less rigorous and favorable than the
manner in which the Company supports its other nominees in the aggregate). Each
member of the Engaged Group agrees to provide, or cause to be provided, to the
Company, simultaneously with the delivery of a Notice by Engaged, such
information as is required to be disclosed in proxy statements under applicable
law or is otherwise necessary for appointment of the New Director to the Board
or inclusion of the New Director on a slate of directors, as applicable.

 

(e) If the New Director is appointed to the Board, the New Director shall, and
each member of the Engaged Group shall cause the New Director to: (i) comply
with the Company’s Code of Conduct and Corporate Governance Guidelines,
including all policies, procedures, processes, codes, rules, standards and
guidelines applicable to members of the Board, including all applicable conflict
of interest, confidentiality, stock ownership, insider trading and corporate
governance policies, guidelines and manuals of the Company; (ii) not enter into
any agreement, arrangement or understanding with any Person (A) other than the
Company with respect to any direct or indirect compensation, reimbursement or
indemnification in connection with service or action as a director of the
Company, (B) concerning how the New Director will act or vote on any issue or
question or (C) that could limit or interfere with the New Director’s ability to
comply with the New Director’s fiduciary duties under applicable law; (iii) keep
confidential any and all information concerning or relating to the Company or
any of its Affiliates or Associates, together with any notes, analyses, reports,
models, compilations, studies, interpretations, documents, records or extracts
thereof containing, referring to, relating to, based upon or derived from such
information, in whole or in part and not disclose to any third parties
discussions or matters considered in meetings of the Board or Board committees;
and (iv) complete the Company’s standard director and officer questionnaire and
other reasonable and customary director documentation required by the Company in
connection with the election of Board members. The New Director will be subject
to the same protections and obligations, and shall have the same rights and
benefits, as are applicable to all other directors of the Company.

 

(f) The Engaged Group hereby irrevocably withdraws the Nomination Letter.

 



 2

 

 

2. Standstill. (a) For the purposes of this Agreement, the “Restricted Period”
shall mean the period from and after the date of this Agreement until the later
of (x) the day that is the earlier to occur of (i) the date that is fifteen (15)
calendar days prior to the first anniversary of the deadline for submission of
shareholder nominations of director candidates for the 2019 Annual Meeting and
(ii) the date that is fifteen (15) calendar days prior to the deadline for
submission of shareholder nominations of director candidates for the 2020 Annual
Meeting and (y) if Engaged has delivered a Notice and the New Director has been
appointed to the Board, the date that the New Director no longer serves on the
Board.

 

(b) During the Restricted Period, none of the Investors shall, directly or
indirectly, and each Investor agrees and shall cause each of its Affiliates and
Associates not to, directly or indirectly, with respect to the Company (it being
understood that the foregoing shall not restrict the New Director from taking
any action in his capacity as a director in a manner consistent with his
fiduciary duties to the Company):

 

(i) solicit proxies or written consents of shareholders (including any
solicitation of consents with respect to the call of a special meeting of
shareholders) or conduct any other type of referendum (binding or non-binding)
with respect to, or from the holders of Voting Securities, or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in or in any
way engage or assist any third party in any “solicitation” (as such term is
defined under the Exchange Act) of any proxy, consent or other authority to vote
or withhold from voting any Voting Securities;

 

(ii) knowingly encourage, advise or influence any Person, or knowingly assist
any third party in so encouraging, advising or influencing any Person, with
respect to the giving or withholding of any proxy, consent or other authority to
vote any Voting Securities or in conducting any type of referendum;

 

(iii) form, join or in any way participate in a partnership, limited
partnership, syndicate or “group” (as defined under Section 13(d) of the
Exchange Act), with respect to the Voting Securities (other than a “group” that
includes only other members of the Engaged Group), or otherwise support or
participate in any effort by, or initiate any discussions or enter into any
negotiations, arrangements or understandings with, a third party with respect to
the matters set forth in this Section 2;

 

(iv) except as otherwise permitted by Section 1 and excluding any action taken
by the New Director acting in his capacity as a director of the Company, (A)
seek or encourage any Person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company, (B) seek, encourage or take any other action with respect to the
election or removal of any directors or with respect to the submission of any
shareholder proposal or (C) otherwise acting alone or in concert with others,
seek to exercise control over the management, strategies, governance or policies
of the Company;

 



 3

 

 

(v) seek to call, or to request the call of, a special meeting of the Company’s
shareholders, or present (or request to present) at any annual meeting or any
special meeting of the Company’s shareholders or in connection with any action
by written consent, any proposal for consideration for action by shareholders or
propose (or request to propose) any nominee for election to the Board or seek
representation on the Board or the removal of any member of the Board, except as
permitted by Section 1;

 

(vi) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or special meeting of shareholders or as otherwise
permitted by Section 2(d)) or deposit any Voting Securities in a voting trust or
subject them to a voting agreement or other arrangement of similar effect
(excluding customary brokerage accounts, margin accounts, prime brokerage
accounts and the like);

 

(vii) make any request under Section 21.218 of the Texas Business Organization
Code or other applicable legal provisions regarding inspection of books and
records or other materials (including stocklist materials) (except for by the
New Director acting in his capacity as a director of the Company);

 

(viii) institute, solicit, assist or join as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions);
provided, however, that the foregoing shall not prevent any Investor from (A)
bringing litigation against the Company to enforce the provisions of this
Agreement, (B) making counterclaims with respect to any proceeding initiated by,
or on behalf of, the Company against an Investor, or (C) responding to or
complying with a validly issued legal process that neither the Engaged Group nor
any of its Affiliates initiated, encouraged or facilitated;

 

(ix) without the prior written approval of the Board, separately or in
conjunction with any other Person in which it is or proposes to be either a
principal, partner or financing source or is acting or proposes to act as broker
or agent for compensation, propose, suggest or recommend publicly or in a manner
that the Engaged Group is required under applicable law, rule or regulation to
disclose publicly or participate in, effect or seek to effect, any tender offer
or exchange offer, merger, acquisition, business combination, reorganization,
restructuring, recapitalization, sale or acquisition of assets, liquidation or
dissolution involving the Company or any of its Affiliates or its or their
securities or the assets or businesses of the Company or any of its Affiliates
(collectively, an “Extraordinary Transaction”) or knowingly encourage, initiate
or support any other third party in any such activity; provided, however, that
nothing in this Section 2 shall be interpreted to prohibit the Engaged Group
from proposing, suggesting or recommending any Extraordinary Transaction
privately to the Company so long as the Engaged Group is not required to
publicly disclose such activity under applicable law, rule or regulation;

 



 4

 

 

(x) enter into any negotiations, agreements, arrangements or understandings with
any third party with respect to the matters set forth in this Section 2;

 

(xi) publicly make or disclose any statement regarding any intent, purpose, plan
or proposal with respect to the Board, the Company, its management, policies or
affairs or any of its securities or assets or this Agreement, that is
inconsistent with the provisions of this Agreement, including any intent,
purpose, plan or proposal that is conditioned on or would require any waiver,
amendment, nullification or invalidation of any provision of this Agreement or
take any action that could require the Company or the Investor to make any
public disclosure relating to any such intent, purpose, plan, proposal or
condition;

 

(xii) publicly request that the Company or any of its representatives release
any Investor from, amend or waive any provision of this Agreement;

 

(xiii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person or by joining a partnership, limited
partnership, syndicate or other “group” (as defined under Section 13(d) of the
Exchange Act), Beneficial Ownership of Voting Securities in an amount that would
result in the Investors and their Affiliates and Associates having Beneficial
Ownership in the aggregate of ten percent (10%) or more of the outstanding
Voting Securities; or

 

(xiv) (A) enter into any discussions, negotiations, agreements or undertakings
with any Person with respect to the foregoing, (B) knowingly advise, assist,
encourage or seek to persuade any Person to take any action with respect to any
of the foregoing or (C) take any action that would cause the Company to be
required to make public disclosure regarding any of the foregoing.

 

(c) Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict the Engaged Group from: (i) communicating privately with the Board or
any of the Company’s officers regarding any matter, so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications or (ii) communicating
privately with stockholders of the Company and others in a manner that does not
otherwise violate Section 2(b). Furthermore, for the avoidance of doubt, nothing
in this Agreement shall be deemed to restrict in any way the ability of the New
Director from fulfilling his duties as a director.

 

(d) At any meeting of shareholders of the Company occurring during the
Restricted Period, each of the Investors agrees to appear in person or by proxy
and to vote all of the Voting Securities it directly or indirectly Beneficially
Owns (i) in favor of the election of the Company’s slate of director nominees,
(ii) against any shareholder nominations for director that are not approved and
recommended by the Board for election at such meeting and (iii) in accordance
with the Board’s recommendations with respect to any other matter presented to
shareholders of the Company for consideration; provided, however, that in the
event that Institutional Shareholder Services Inc. (“ISS”) recommends otherwise
with respect to any proposal, the Engaged Group may, notwithstanding this clause
(iii), vote in accordance with ISS’s recommendation; provided, further, that the
Engaged Group shall be permitted to vote in its sole discretion with respect to
any publicly announced proposals relating to an Extraordinary Transaction.

 



 5

 

 

(e) During the Restricted Period, upon written request from the Company, the
Engaged Group will promptly provide the Company with information regarding the
amount of the securities of the Company then Beneficially Owned by the Engaged
Group. Such information provided to the Company will be kept strictly
confidential unless required to be disclosed pursuant to applicable law.

 

(f) As used in this Agreement: (i) the term “Voting Securities” shall mean the
Common Stock, and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for, Common Stock or other securities, whether or not subject to
the passage of time or other contingencies; (ii) the term “Beneficial Owner”
shall have the same meaning as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act, except that a Person will also be deemed to beneficially
own (A) all Voting Securities that such Person has the right to acquire pursuant
to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional, and (B) all Voting Securities in which such Person has any economic
interest, including pursuant to a cash-settled call option or other derivative
security (including swaps), contract or instrument in any way related to the
price of any Voting Securities (and the terms “Beneficially Own” and “Beneficial
Ownership” shall have correlative meanings); (iii) the term “Person” or
“Persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature;
and (iv) the term “Nomination Window” shall mean any of (A) for each fiscal
quarter of the Company ending during the Nomination Term (other than the fourth
quarter of 2019), the period beginning on the day after the Company’s quarterly
earnings announcement for such fiscal quarter and ending on the close of
business on the date that is thirty (30) days after such announcement and (B)
the period beginning January 1, 2020 and ending on the close of business on the
date that is fifteen (15) calendar days before the advance notice deadline set
forth in the Company’s by-laws for the 2020 Annual Meeting.

 

3. Non-Disparagement. During the Restricted Period, the Company, on the one
hand, and each Investor, on the other hand, will each refrain from making, and
will cause their respective Affiliates and Associates and its and their
respective Representatives (as defined below) not to make, any statement or
announcement that relates to or constitutes an ad hominem attack on, or that
relates to and otherwise disparages, impugns or is reasonably likely to damage
the reputation of, (a) in the case of statements or announcements by or on
behalf of such Investor, the Company or any of its Affiliates or Associates or
any of its or their respective officers, directors or employees or any person
who has served as an officer, director or employee of the Company or any of its
Affiliates or Associates and (b) in the case of statements or announcements by
or on behalf of the Company, each Investor and its respective Affiliates and
Associates and its and their respective principals, directors, officers,
employees, members or general partners or any person who has served as such. The
foregoing will not prevent the making of any factual statement in any compelled
testimony or the production of information, whether by legal process, subpoena
or as part of a response to a request for information from any governmental
authority with jurisdiction over the Party from whom information is sought. For
purposes of this Agreement, “Representatives”, with respect to each Party, shall
mean such Party’s principals, directors, officers, employees, general partners,
members, agents, representatives, attorneys and advisors acting at the direction
or on behalf of such Party.

 



 6

 

 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Engaged Group that: (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto; (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to the Company; (ii) result in any breach
or violation of or constitute a default (or an event that with notice or lapse
of time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound; or (iii)
result in or constitute a change in control for purposes of any of the Company’s
existing severance, compensation or change in control agreements and
arrangements.

 

5. Representations and Warranties of the Engaged Group. Each member of the
Engaged Group represents and warrants to the Company that: (a) the authorized
signatory of such member of the Engaged Group set forth on the signature page
hereto has the power and authority to execute this Agreement and to bind it
thereto; (b) this Agreement has been duly and validly authorized, executed and
delivered by such member of the Engaged Group, constitutes a valid and binding
obligation and agreement of such member of the Engaged Group and is enforceable
against such member of the Engaged Group in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; (c)
the execution, delivery and performance of this Agreement by such member of the
Engaged Group do not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to such member of the Engaged
Group; (ii) require the approval of any owner or holder of any equity interest
of such Person, as applicable; or (iii) result in any breach or violation of or
constitute a default (or an event that with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member of the Engaged Group is a party or by which it is bound; and (d) as
of the date of this Agreement, (i) the Engaged Group Beneficially Owns in the
aggregate 2,116,559 shares of Common Stock and (ii) the Engaged Group does not
currently have, and does not currently have any right to acquire, any interest
in any other securities of the Company or derivative or equity-linked positions
therein.

 

6. Press Release. Neither the Company (and the Company shall cause each of its
Affiliates, directors and officers not to) nor any member of the Engaged Group
shall make or cause to be made any public announcement, disclosure or statement
with respect to this Agreement or the actions contemplated hereby, except as
required by law or the rules of any stock exchange or with the prior written
consent of the other Party. The Company shall have an opportunity to review and
comment upon any proposed Schedule 13D filing made by any member of the Engaged
Group with respect to this Agreement prior to filing, and such member of the
Engaged Group shall consider in good faith any changes proposed by the Company.
The Engaged Group shall have an opportunity to review and comment upon any
proposed Form 8-K or other public filing by the Company with respect to this
Agreement prior to filing, and the Company shall consider in good faith any
changes proposed by the Engaged Group.

 

7. Specific Performance. Each Investor, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other Parties
hereto would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that such injury would not be adequately compensable by the remedies
available at law (including the payment of money damages). It is accordingly
agreed that each Investor, on the one hand, and the Company, on the other hand
(the “Moving Party”), shall be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
Parties hereto will not take action, directly or indirectly, in opposition to
the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. Furthermore, each of the Parties hereto
agrees to waive any bonding requirement under any applicable law in the case any
other Party seeks to enforce the terms of this Agreement by way of equitable
relief. This Section 7 is not the exclusive remedy for any violation of this
Agreement.

 

8. Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, including, but not limited
to, any matters related to the 2019 Annual Meeting, except that the Company will
reimburse the Engaged Group for its reasonable documented expenses, including
legal fees, incurred in connection with the negotiation and entry into this
Agreement and other matters related to the 2019 Annual Meeting, in an amount not
to exceed $50,000.

 



 7

 

 

9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such that may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or unenforceable by a court of competent
jurisdiction.

 

10. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email, when
such email is sent to the email address set forth below and the appropriate
confirmation is received; or (iii) one (1) business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Benchmark Electronics, Inc.
4141 N. Scottsdale Road, Suite 301
Scottsdale, Arizona 85251

Attention:Stephen Beaver

 

Email:steve.beaver@bench.com

 

With copies (which shall not constitute notice) to:

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attention:Richard Hall

O. Keith Hallam, III

 

Email:rhall@cravath.com

khallam@cravath.com



If to the Engaged Group:

 

Engaged Capital, LLC
610 Newport Center Drive, Suite 250
Newport Beach, California 92660

Attention:Glenn W. Welling

 

Email:glenn@engagedcapital.com

 



With copies (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019

Attention:Steve Wolosky
Ryan Nebel

 

Email:swolosky@olshanlaw.com
rnebel@olshanlaw.com

 



 8

 

 

11. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas without reference to
the conflict of laws principles thereof that would result in the application of
the laws of another jurisdiction. Each of the Parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Parties hereto or their successors or assigns,
shall be brought and determined exclusively in state or federal courts located
in the State of Texas and any appellate court therefrom. Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason; (ii) any claim that it or its property is exempt or immune from
the jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

12. Affiliates and Associates; Construction. Each member of the Engaged Group
agrees that it will cause its Affiliates and Associates to comply with the terms
of this Agreement. As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act and shall include all Persons that
at any time during the Restricted Period become Affiliates or Associates of any
Person referred to in this Agreement. The obligations of the members of the
Engaged Group will be joint and several among such members. Each of the Parties
hereto acknowledges that it has been represented by counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement,
and that it has executed the same with the advice of said independent counsel.
Each Party and its counsel cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The term “including” shall be deemed to mean
“including without limitation” in all instances.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties (including by means of electronic delivery).

 

14. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third-Party
Beneficiaries. This Agreement contains the entire understanding of the Parties
hereto with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and Engaged. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of the Engaged Group,
the prior written consent of the Company, and with respect to the Company, the
prior written consent of Engaged. This Agreement is solely for the benefit of
the Parties hereto and is not enforceable by any other Persons.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 9

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

  BENCHMARK ELECTRONICS, INC.           By: /s/ Stephen J. Beaver     Name:
Stephen J. Beaver, Esq.     Title: Vice President and General Counsel

 



Signature Page to Cooperation Agreement

 



 

ENGAGED GROUP:

 

  ENGAGED CAPITAL FLAGSHIP MASTER FUND, LP       By: Engaged Capital, LLC
General Partner         By: /s/ Glenn W. Welling     Name:  Glenn W. Welling    
Title: Founder and Chief Investment Officer

 

  ENGAGED CAPITAL FLAGSHIP FUND, LP       By: Engaged Capital, LLC
General Partner         By: /s/ Glenn W. Welling     Name: Glenn W. Welling

 

 

  Title: Founder and Chief Investment Officer

 

  ENGAGED CAPITAL FLAGSHIP FUND, LTD.         By: /s/ Glenn W. Welling     Name:
Glenn W. Welling     Title: Director

 

  ENGAGED CAPITAL, LLC         By: /s/ Glenn W. Welling     Name: Glenn W.
Welling

 

 

  Title: Founder and Chief Investment Officer

 

  ENGAGED CAPITAL HOLDINGS, LLC         By: /s/ Glenn W. Welling     Name: Glenn
W. Welling     Title: Sole Member

 

 

  GLENN W. WELLING         By: /s/ Glenn W. Welling       Glenn W. Welling      
 

 



Signature Page to Cooperation Agreement

 

 



EXHIBIT A



 



EXHIBIT A

  

RESIGNATION

 

[·], 2019

 

Board of Directors

Benchmark Electronics, Inc.
4141 N. Scottsdale Road, Suite 301
Scottsdale, Arizona 85251

 

Re: Resignation

 

Ladies and Gentlemen:

 

This irrevocable resignation is delivered pursuant to that certain Cooperation
Agreement, dated as of February 25, 2019, among Benchmark Electronics, Inc.,
Engaged Capital, LLC and the other signatories thereto (the “Cooperation
Agreement”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Cooperation Agreement.

 

Effective only upon, and subject to, such time as (i) the members of the Engaged
Group (together with their controlled Affiliates) collectively cease to have
Beneficial Ownership of at least the lesser of (1) 2.5% of the outstanding
Voting Securities of the Company and (2) 1,092,759 shares of Common Stock or
(ii) any member of the Engaged Group materially breaches any of its obligations
under the Cooperation Agreement, I hereby irrevocably resign from my position as
a director of the Company and from any and all committees of the Board on which
I serve.

 



Sincerely,           Name: Glenn W. Welling  



 



 10

